Title: To George Washington from Lieutenant Colonel Samuel Blackden, 1 August 1779
From: Blackden, Samuel
To: Washington, George


        
          Sir
          Salisbury [Conn.] August 1st 1779
        
        your Excellencys letter of 21st ulto came to hand last evening and I embrace the earliest opportunity of giving my answer according to your directions.
        I candidly confess to your Excellency, that I feel a Reluctance in quiting the Army after the length of time I have been ⟨in⟩ it, being from the Expedition against Ticonderoga in May 1775, but when the question is, to Retire, or Serve under the immediate command of Col. Sheldon, I cannot hesitate a moment in deciding on the point, and therefore beg you will be pleased to grant me a dismission.
        All the public Accounts that were in my hands, were adjusted by the Auditors of the Army at Fredricksbourg, since which I have not had any. I have the honor to be with the highest Respect your Excellencys most obedt hble servt
        
          Saml Blackden
        
      